IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Lancelot Robertson,                     :
                  Appellant             :
                                        :
            v.                          :   1851 C.D. 2015
                                        :
Port Authority of Allegheny County      :




                                 ORDER


      AND NOW, this 4th day of August, 2016, it is ordered that the above-
captioned Memorandum Opinion, filed June 9, 2016, shall be designated OPINION
and shall be REPORTED.



                                     _______________ ______________________
                                     JAMES GARDNER COLINS, Senior Judge